DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Regarding Claim 1:
	Larson discloses:
comprising: a long-term trajectory generating unit configured to generate, on a basis of external environmental information, a long-term trajectory having a long period whose operation cycle is relatively long.  Column 11, line 51 to column 12, line 6 describes a user creating a route that is send to the NAV module 760.  Far-field module 730 that plans an obstacle-free route, notifying the user if the route has changed.
a short-term trajectory generating unit configured to generate a short-term trajectory having a short period which is shorter than the long period.  Column 9, lines 9 – 20 describe a near-field module 740 that can be operatively connected to sensors 710 for planning a route to avoid obstacles within a predetermined distance.
and an integrated control unit configured to control the long-term trajectory generating unit and the short-term trajectory generating unit.  Column 1, line 58 to column 2, line 17 describes an obstacle avoidance system (OAS) 100 that includes hardware modules for implementing a method for obstacle avoidance.  The OAS includes using a near-field module and far-field module to determine a method of avoiding obstacles.
wherein the integrated control unit is configured to control the short-term trajectory generating unit to generate the short-term trajectory.  Column 1, line 58 to column 2, line 17 describes an obstacle avoidance system (OAS) 100 that includes hardware modules for implementing a method for obstacle avoidance.  The OAS includes using a near-field module and far-field module to determine a method of avoiding obstacles.  Column 9, lines 9 – 20 describe a near-field module 740 that can be operatively connected to sensors 710 for planning a route to avoid obstacles within a predetermined distance.
while the integrated control unit is configured to control the vehicle in accordance with the short-term trajectory including the short-term trajectory generated prior to the switching command until the long-term trajectory is generated, and control the vehicle in accordance with the short-term trajectory generated in consideration of the generated long-term trajectory after the long-term trajectory is generated.  Column 9, lines 21 – 36 of Larson describe that the far-field module 730 determines a revised route of the waypoint route, indicating that the near-field module 740 first creates a route and then the far-field module 730 edits this route.  

Otsuka (US Pub No: 2016/0362116 A1) teaches:
A vehicle control device that controls a vehicle switchable between a manual driving mode and an automated driving mode.  Paragraph [0021] describes an autonomous driving device 100a that can switch the driving state of the host vehicle from manual driving to autonomous driving.
in the manual driving mode and the automated driving mode.  Paragraph [0021] describes an autonomous driving device 100a that can switch the driving state of the host vehicle from manual driving to autonomous driving.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Larson to incorporate the teachings of Otsuka to show switching between a manual driving mode and an automated driving mode.  One would have been motivated to do so if there is a high possibility that the autonomous driving operation suitable for the actual traveling environment will not be performed (Abstract of Otsuka).
	However, the prior art of record fails to teach:
when a switching command from the manual driving mode to the automated driving mode is input, the integrated control unit is configured to control the long-term trajectory generating unit to initiate generation of the long-term trajectory for simultaneous generation of trajectories in the long-term trajectory generating unit and the short-term trajectory generating unit.

	Claims 1-4 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665